
	

113 HR 1436 IH: JOBS Act
U.S. House of Representatives
2013-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1436
		IN THE HOUSE OF REPRESENTATIVES
		
			April 9, 2013
			Mr. Enyart (for
			 himself and Mr. Hoyer) introduced the
			 following bill; which was referred to the Committee on Education and the
			 Workforce
		
		A BILL
		To amend the Workforce Investment Act of 1998 to
		  establish a pilot program to facilitate education and training programs in the
		  field of advanced manufacturing.
	
	
		1.Short titleThis Act may be cited as the
			 Job Opportunities Between our Shores
			 Act or the JOBS Act.
		2.Pilot program to
			 support advanced manufacturing workforce developmentSection 171 of the Workforce Investment Act
			 of 1998 is amended by adding at the end the following:
			
				(f)Advanced
				manufacturing workforce development program
					(1)In
				generalUnder a plan
				published under subsection (a), the Secretary shall, through grants or
				contracts, carry out demonstration and pilot projects for the purpose of
				facilitating education and training programs in the field of advanced
				manufacturing. Such projects shall—
						(A)target skills and
				competency development in communities with expected growth in advanced
				manufacturing;
						(B)provide education
				and training for available jobs or job openings that are anticipated in
				advanced manufacturing which result in an industry-recognized and nationally
				portable credential, including an educational certificate or degree, an
				occupational license, an industry-sponsored certificate or certification, as
				well as a registered apprenticeship certificate or degree;
						(C)educate
				individuals about opportunities for career advancement within advanced
				manufacturing; and
						(D)give priority to
				incumbent workers, dislocated workers, and unemployed individuals.
						(2)Eligible
				entitiesThe following
				entities in any of the several States or territories, in partnership with a
				manufacturer who employs individuals with advanced manufacturing skills, shall
				be eligible to receive a grant or be party to a contract under a project
				established under paragraph (1):
						(A)An individual community or technical
				college, such as a public community college, a nonprofit community college, a
				tribally controlled college, or a tribally controlled university.
						(B)A community
				college district.
						(C)A State community
				college system.
						(D)A local workforce
				investment board, in partnership with one or more one-stop career centers, that
				specifies one or more community or technical colleges where education and
				training activities will occur.
						(E)Other entity that
				would serve educationally underserved communities.
						(3)ApplicationApplications from eligible entities
				described in paragraph (2) shall be submitted at such time and in such form and
				manner as the Secretary shall determine, but shall include the
				following:
						(A)A description of
				the eligible entity or entities, evidence of each eligible entity’s capacity to
				carry out activities in support of the strategic objectives described in
				paragraph (1), a description of the expected participation and responsibilities
				of the eligible entity, or each of the eligible entities in the case of a
				consortium.
						(B)A description of education and training
				activities to be provided that will—
							(i)develop skills and
				competencies demanded by advanced manufacturing firms;
							(ii)lead to an
				employer- or industry-recognized credential; and
							(iii)educate
				individuals about opportunities for career advancement and wage growth within
				advanced manufacturing.
							(C)A description of how the economy where the
				entity resides would benefit, including—
							(i)evidence of the
				growth of advanced manufacturing in State or locality;
							(ii)the potential for
				additional job growth with investments in advanced manufacturing; and
							(iii)exposure of
				incumbent or dislocated workers to new advanced manufacturing technology skill
				sets.
							(D)A description of how the eligible entity
				would employ evidence-based training models that integrate academic instruction
				with training, including on-the-job training in advanced manufacturing to meet
				performance goals described in paragraph (6).
						(E)A description of how the eligible entity
				will coordinate with State or local workforce investment boards and State or
				local economic development officials.
						(4)ActivitiesActivities
				to be carried out under a project funded under paragraph (1) may
				include—
						(A)classroom and on-site experiential
				learning;
						(B)on-the-job
				training;
						(C)training which
				fits into an industry-recognized competency model for advanced
				manufacturing;
						(D)development and
				implementation of registered apprenticeship and preapprenticeship
				programs;
						(E)coordination with
				local workforce investment boards implementing and utilizing existing
				articulation agreements with universities and other educational
				partners;
						(F)distance learning;
				and
						(G)any other activity
				the Secretary considers appropriate for training in advanced
				manufacturing.
						(5)Performance
				goals and measures
						(A)GoalsThe goals of the activities described in
				paragraph (4) shall be to—
							(i)enhance the skill-sets of incumbent workers
				who live in communities with expected growth in advanced manufacturing, and for
				such workers to obtain an industry-recognized and nationally portable
				credential including an educational certificate or degree;
							(ii)develop
				competencies for individuals with limited experience in advanced
				manufacturing;
							(iii)strengthen
				community college partnerships with advanced manufacturing firms in an effort
				to meet firms’ needs for adaptability in training of incumbent workers;
							(iv)strengthen
				partnerships with local workforce investment boards and, if applicable, local
				education agencies; and
							(v)help incumbent
				workers develop skills which lead to greater earnings.
							(B)MeasuresThe Secretary shall negotiate and reach
				agreement with the eligible entities that receive grants and assistance under
				this subsection on performance measures that will be used to evaluate the
				performance of the eligible entity in carrying out the activities described in
				paragraph (4). Each performance measure shall consist of such an indicator of
				performance and may include—
							(i)the number of workers, including dislocated
				workers and unemployed individuals, receiving employer- or industry-recognized
				credentials;
							(ii)the number of workers, including dislocated
				workers and unemployed individuals, attaining basic skills, as described in an
				industry-recognized and nationally portable competency model for advanced
				manufacturing;
							(iii)the number of incumbent workers whose
				training meets employer’s worker-skill needs to enhance operations;
							(iv)earnings growth
				as a result of additional training provided through partnership; and
							(v)other measures the
				Secretary determines necessary to meet goals described in subparagraph
				(A).
							(6)EvaluationBeginning not later than 1 year after the
				date of the first disbursement of funds under this subsection, the Secretary
				shall provide for the continuing evaluation of the programs funded under this
				subsection, as required by section 172, and shall transmit a report of the
				evaluation to Congress not later than 2 years after such
				date.
					.
		
